DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a transparent thermoplastic film" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US Pub. No.: 2017/0115437 A1) (hereinafter Ito).
Regarding claim 1, Ito anticipates method for making an optical device (1) (corresponding to reflecting stratiform structure), configured so as to reflect the incident radiation coming from an upper side with respect to said structure, comprising a resin layer (12) (corresponding upper transparent protective coating layer), wherein said resin layer is applied to said optical device  through a UV curing (corresponding to cross-linking) process, which is carried our by UV curing a polymerizable resin (12) (¶0102), which will form said resin layer, by passing energy through a transparent thermoplastic film (22), so as to cross-link said resin layer (12) (Fig. 9; ¶0135-¶0136). 
Regarding claim 2, Ito anticipates wherein said cross-linking process is carried out through ultraviolet machine (Fig. 9; 40). 
Regarding claim 3, Ito anticipates wherein said resin layer (12) that will form said upper transparent protective coating layer is applied directly on a PET member (22) (corresponding to transparent thermoplastic film) (¶0102; Fig. 9). 
Regarding claim 4, Ito anticipates wherein said method comprises the following steps: providing a lower support structure (13, 11 and 21) on which to apply said upper transparent protective coating layer (12R); applying said resin (12R) on said lower support structure (13, 11 and 21). 
Regarding claim 7, Ito anticipates, wherein said method further comprises the following steps: 
Applying a pressure directly on said resin (12) via roller (55) and base member (22F) (Fig. 9); cross-linking said resin through said lower support (21F) to solidify said resin (12) forming said upper transparent protective coating layer (12) (Fig. 9).
Regarding claim 8, Ito anticipates exerting pressure is carried out through a rotatable drum (55) (Fig. 9).
Regarding claim 10, Ito anticipates said method is carried out through a “roll to roll” process (Fig. 9). 
Regarding claim 11, Ito anticipates the transparent thermoplastic film (22) comprises polyethylene terephthalate (PET) (¶0102). 
Regarding claim 12, Ito anticipates the transparent thermoplastic film (22) comprises polyethylene terephthalate (PET) (¶0102).
Regarding claim 14, Ito anticipates anticipates the transparent thermoplastic film (22) comprises polyethylene terephthalate (PET) (¶0102).
Regarding claim 15, Ito anticipates a method of making an optical device (1) (corresponding to reflecting stratiform structure) having an optical function layer (13) (corresponding to reflective layer) with a transparent protective coating layer (12R) comprising the steps of: 
providing a support structure (21 and 11) (Fig. 7A);
 applying a resin layer (12A) (corresponding to polymerizable) to the support structure; connecting the resin layer (12A) with a transparent film (22); and cross-linking the resin with energy passing through transparent film (22), wherein the resin (12) forms a transparent protective coating layer on a surface of the function layer (13) (Fig. 7A-8c; Fig. 9).
Regarding claim 16, Ito anticipates the optical functional layer is applied to the support structure (11 and 21) prior to said step of applying the resin (12A) (Fig. 7A-8c; Fig. 9).
Allowable Subject Matter
Claims 5, 6, 9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746